                               Eugenio Maldonado Time Records
                                    POST-PETITION TIME

On August 15, 2018, met with Debtor for his bankruptcy consultation (DD 1.0 hrs) (CN
1.0 hrs);

on August 15, 2018, drafted and filed a Motion to Extend Debtor's time to file his
Schedules, Statement of Financial Affairs and Chapter 13 Plan (CN 1.0hrs);

On September 5, 2018, reviewed Notice of Appearance filed by Barbara Whipple on
behalf of Federal National Association (DD 0.6 hrs);

On September 15, 2018, drafted Debtor's Schedules, Statement of Financial Affairs, and
Chapter 13 Plan (CN 1.0 hrs);

On September 17, 2018, met with the Debtor and reviewed with the Debtor his
Schedules, Statement of Financial Affairs, and Chapter 13 Plan(CN 1.5 hrs);

On September 17, 2018, filed Debtor's Schedules, Statement of Financial Affairs, and
Chapter 13 Plan (CN 0.6 hrs);

On September 17, 2018, filed and served Chapter 13 plan (CN 0.6 hrs);

On September 18, 2018, filed Debtor's Chapter 13 Statement of Your Current Monthly
Income and Calculation of Commitment Period for 5 Years Form 122C-1. Disposable
Income Is Determined (CN 0.6 hrs);

On September 18, 2018, filed and served request to enter into loss mitigation program
(DD 0.6 hrs) (CN 0.6 hrs);

On September 17, 2018, uploaded to the Trustee's portal the signed petition and plan,
cover letter, certificate of credit counseling, Debtor's affirmation of his income, and
Chapter 13 Plan, (CN 1.0 hrs);

On September 18, 2018, uploaded to the Trustee's portal Debtor's 2016 and 2016 redacted
tax returns


On September 19, 2018, attended Debtor's 341 Meeting (DD 1.0 hrs);




                                                                                          1
On October 9, 2018, met with the Debtor to review his First Amended Chapter 13 Plan
(CN 1.0 hrs)

On October 9, 2018, filed and served Debtor's First Amended Chapter 13 Plan (CN 0.6
hrs);


On October 9, 2018, uploaded to the Trustee's portal Debtor's Amended Affirmation of
contribution, First Amended Chapter 13 Plan and Son's Affirmation of Contribution
(CN1.0 hrs)


On October 15, 2018, filed and served loss mitigation contact designation (CN 0.6 hrs);



 On October 16, 2018 conference Debtor's bankruptcy case with Trustee's office, drafted,
served and filed Letter of adjournment of Hearing on Confirmation (CN 1.0 hrs);

On October 22, 2018, reviewed Objection to Confirmation of Debtor's Chapter 13 Plan
filed by Kevin R Toole on behalf of Wilmington Savings Fund Society, FSB, d/b/a
Christiana Trust, not individually but as trustee for Pretium Mortgage Acquisition Trust
(DD 0.6 hrs);

On November 7, 2018, contacted chambers to request an adjournment of Loss Mitigation
hearing, drafted, filed, and served letter of adjournment of the Loss Mitigation Status
hearing (CN 1.0 hrs);



On December 13, 2018, drafted, filed and served Affirmation in Opposition to the
Objection to Confirmation filed by Kevin R Toole on behalf of Wilmington Savings
Fund Society, FSB, d/b/a Christiana Trust, not individually but as trustee for Pretium
Mortgage Acquisition Trust (DD 1.0 hrs) (CN 1.0 hrs);


On December 17, 2018, drafted, filed, and served a Loss Mitigation Status report (DD 1.0
hrs);




                                                                                           2
On December 17, 2018, received a loan modification application from Barbara Whipple
on behalf of Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
individually but as trustee for Pretium Mortgage Acquisition Trust (CN 0.6 hrs);


On December 17, 2018, emailed to the debtor the loan modification packet to complete
together (CN 0.6 hrs);


On December 19, 2018 conference Debtor's bankruptcy case with Trustee's office,
drafted, served and filed Letter of adjournment of Hearing on Confirmation (CN 1.0 hrs);

On January 25, 2019, reviewed Notice of Appearance filed by Stephani A Schendlinger
on behalf of Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
individually but as trustee for Pretium Mortgage Acquisition Trust (DD0.6 hrs);

On January 28, 2019, January 31, 2019, and February 5, 2019 called the Debtor and sent
an email regarding the status of the completed loan modification application (CN 0.6 hrs)

On February 7, 2019, received from the Debtor a complete loan modification application
with his financial documents, and forwarded the same to Barbara Whipple (CN 1.0 hrs);

On February 10, 2019, contacted chambers to request an adjournment of Loss Mitigation
hearing, drafted, filed, and served letter of adjournment of the Loss Mitigation Status
hearing (CN 1.0 hrs);




David J. Doyaga, Sr. Esq. 6.4 hrs $500 per hour= $3,200

Cathy Nigro and Theresa Munch, Paralegal 19 hrs $250 per hour= $4,750
      Total:    $7,950 (If hours & costs are used to determine fee)




                                                                                        3
Legend:
CN= Cathy Nigro, Paralegal with 20+ years at Doyaga & Schaefer doing bankruptcy
work.
TM= Theresa Munch, paralegal with 10+ years at Doyaga & Schaefer doing
bankruptcy work.
DD= attorney with 30 years Bankruptcy experience.




                                                                          4
